Case 3:17-cv-00079-H-LL Document 187 Filed 01/27/20 PageID.5858 Page 1 of 9




 1
     PANAKOS LAW, APC
 2   Aaron D. Sadock (SBN 282131)
     555 West Beech Street, Ste. 500
 3   San Diego, California 92101
     Telephone: (619) 800-0529
 4   Facsimile: (866) 365-4856
     Email: asadock@panakoslaw.com
 5
     RICHARD E. NAWRACAJ
 6   Law Offices of Richard E. Nawracaj
     155 N. Wacker Drive, Suite 4250
 7   Chicago, Illinois 60606
     Email: rich.nawracaj@nawracaj-law.com
 8
     Attorneys for Plaintiff ENSOURCE INVESTMENTS LLC
 9
10                       UNITED STATES DISTRICT COURT
11
                      SOUTHERN DISTRICT OF CALIFORNIA
12
     ENSOURCE INVESTMENTS LLC, a             Case No.: 3:17-CV-00079-H-LL
13   Delaware limited liability company,
14               Plaintiff,                  PLAINTIFF’S [PROPOSED]
     v.                                      VERDICT FORM
15
     THOMAS P. TATHAM, an
16
     individual; MARK A. WILLIS, an
                                             Magistrate Judge: Hon. Linda Lopez
17   individual; PDP MANAGEMENT
                                             District Judge: Hon. Marilyn L. Huff
     GROUP, LLC, a Texas limited
18                                           Courtroom: 15A
     liability company; TITLE ROVER,
                                             Action filed: January 13, 2017
19   LLC, a Texas limited liability
     company; BEYOND REVIEW, LLC,
20
     a Texas limited liability company;
21   IMAGE ENGINE, LLC, a Texas
     limited liability company; WILLIS
22
     GROUP, LLC, a Texas limited
23   liability company; and DOES 1-50,
24                  Defendants.
25
26
27
28
                              [PROPOSED] VERDICT FORM
                                             1                  3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 187 Filed 01/27/20 PageID.5859 Page 2 of 9




 1         Plaintiff Ensource Investments LLC submits the following proposed verdict
 2   form attached as Exhibit A pursuant to the Court’s November 26, 2019 Scheduling
 3   Order.
 4   Respectfully submitted,
 5
 6   DATED: January 27, 2020             PANAKOS LAW, APC
 7
 8                                       By: /s/ Aaron D. Sadock
                                         Attorney for Plaintiff
 9
                                         ENSOURCE INVESTMENTS LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                               [PROPOSED] VERDICT FORM
                                             2                   3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 187 Filed 01/27/20 PageID.5860 Page 3 of 9




                           EXHIBIT A
Case 3:17-cv-00079-H-LL Document 187 Filed 01/27/20 PageID.5861 Page 4 of 9




We answer the questions submitted to us as follows:


                   Violation of Rule 10b-5 of the Securities Act
      1a. Did Defendant Mark A. Willis make, disseminate, or cause to
disseminate untrue or misleading statements of material fact to EnSource
Investments LLC in connection with the sale of securities?
                                 Yes                  No
      1b. Did Defendant Mark A. Willis omit or cause to omit a material fact
necessary under the circumstances to keep the statements that were made from
being misleading in connection with the sale of securities?
                                 Yes                  No
If your answer to either question 1a or 1b is yes, then answer question 2. If you
answered no, stop here, answer no further questions, and have the presiding
juror sign and date this form.


     2.    In making or causing to make these misstatements or omissions, did
Defendant Mark A. Willis act [circle only one of the following choices]?
             a. knowingly,
             b. recklessly, or
             c. none of the above?


If you circled “none of the above”, stop here, answer no further questions, and
have the presiding juror sign and date this form.


      3.     Did Defendant Mark A. Willis use or cause to be used an
instrumentality of interstate commerce, such as electronic mail or telephone, in
connection with the sale of securities, regardless of whether the instrumentality itself
was used to make an untrue statement?
Case 3:17-cv-00079-H-LL Document 187 Filed 01/27/20 PageID.5862 Page 5 of 9




                               Yes                No


If your answer to question 3 is yes, then answer question 4. If you answered no,
stop here, answer no further questions, and have the presiding juror sign and
date this form.


      4.    Did Plaintiff EnSource Investments LLC justifiably rely on the untrue
statement, misstatement, or omission of material fact made or caused to be made by
Defendant Mark A. Willis in buying securities?

                               Yes                No


If your answer to question 4 is yes, then answer question 5. If you answered
no, stop here, answer no further questions, and have the presiding juror sign
and date this form.



     5.    Did the untrue statement, misrepresentation or omission cause Plaintiff
EnSource Investments LLC to suffer damages?

                               Yes                No


If your answer to question 5 is yes, then answer question 6. If you answered no,
stop here, answer no further questions, and have the presiding juror sign and
date this form.


      6.    Please determine the economic loss incurred by Plaintiff EnSource
Investments LLC:
            a.    Investment loss                       $________________
            b.    Interest on Investment Loss           $________________
                  Total economic loss                   $________________
Case 3:17-cv-00079-H-LL Document 187 Filed 01/27/20 PageID.5863 Page 6 of 9




                         Intentional Misrepresentation
      7a. Did Defendant Mark A. Willis make or cause to make a
misrepresentation of material fact to EnSource Investments LLC?
                               Yes                 No


      7b. Did Defendant Mark A. Willis omit or cause to omit a material fact
necessary under the circumstances to keep the statements that were made from
being misleading?
                               Yes                 No
If your answer to either question 7a OR 7b is yes, then answer question 8. If
you answered no, stop here, answer no further questions, and have the
presiding juror sign and date this form.


      8.     Did Defendant Mark A. Willis make or cause to make such
misrepresentation or omission of material fact with knowledge of its falsity or
recklessly without any knowledge of the truth?
                               Yes                 No


If your answer to question 8 is yes, then answer question 9. If you answered no,
stop here, answer no further questions, and have the presiding juror sign and
date this form.


      9.    Did Defendant Mark A. Willis make or cause to make such
misrepresentation or omission of material fact with the intention that it should be
acted on by EnSource Investments LLC?
                               Yes                 No
Case 3:17-cv-00079-H-LL Document 187 Filed 01/27/20 PageID.5864 Page 7 of 9




If your answer to question 9 is yes, then answer question 10. If you answered
no, stop here, answer no further questions, and have the presiding juror sign
and date this form.


      10. Did Plaintiff EnSource Investments LLC rely on the material
misrepresentation or omission suffering injury?

                              Yes               No


If your answer to question 10 is yes, then answer question 11. If you answered
no, stop here, answer no further questions, and have the presiding juror sign
and date this form.



      11. Did the misrepresentation or omission cause Plaintiff EnSource
Investments LLC to suffer damages?

                              Yes               No


If your answer to question 11 is yes, then answer question 12. If you answered
no, stop here, answer no further questions, and have the presiding juror sign
and date this form.


     12. Do you find by clear and convincing evidence that the harm to
EnSource Investments LLC resulted from fraud?
                              Yes               No


If your answer to question 12 is yes, then answer question 13. If you answered
no, stop here, answer no further questions, and have the presiding juror sign
and date this form.
Case 3:17-cv-00079-H-LL Document 187 Filed 01/27/20 PageID.5865 Page 8 of 9




       13. What sum of money, if any, if paid now in cash, would fairly and
reasonably compensate Plaintiff EnSource Investments LLC for its damages, if any
that resulted from such fraud?


            a.    Investment loss                       $________________
            b.    Interest on Investment Loss           $________________
                  Total economic loss                   $________________


                                Exemplary Damages
      14. What sum of money, if any, if paid now in cash, should be assessed
against Defendant Mark A. Willis and awarded to Plaintiff EnSource Investments
LLC as exemplary damages for the conduct found in response to Question No. 12?
            “Exemplary damages” means an amount that you may in your
discretion award as a penalty or by way of punishment. Factors to consider in
awarding exemplary damages are:
            a. The nature of the wrong.
            b. The character of the conduct involved.
            c. The degree of culpability of Defendant Mark A. Willis.
            d. The extent to which such conduct offends a public sense of justice
               and propriety.
            e. The net worth of Defendant Mark A. Willis.

      Section 41.008 of the Civil Practice and Remedies Code limits recovery of
exemplary damages. Section 41.008(b) provides:

            Exemplary damages awarded against a defendant may not exceed an
            amount equal to the greater of:
Case 3:17-cv-00079-H-LL Document 187 Filed 01/27/20 PageID.5866 Page 9 of 9




                  (1)(A) two times the amount of economic damages; plus
                  (B) an amount equal to any noneconomic damages found by the
                  jury, not to exceed $750,000; or
                  (2) $200,000.


             Answer in dollars and cents, if any: $________________


      15. Please determine the total award to be granted to Plaintiff EnSource
Investments LLC:
             a.      Investment loss                       $________________
             b.      Interest on Investment Loss           $________________
             c.      Exemplary damages                     $________________
                     Total award                           $________________


      Signed: ___________________             Dated: ___________________
                Presiding Juror

After all verdict forms have been signed, notify the clerk that you are ready to
present your verdict in the courtroom.
